Case 3:18-cv-00296-LRH-CBC Document 47
                                    46 Filed 10/24/18
                                             10/18/18 Page 1 of 4
                                                                5
Case 3:18-cv-00296-LRH-CBC Document 47
                                    46 Filed 10/24/18
                                             10/18/18 Page 2 of 4
                                                                5
Case 3:18-cv-00296-LRH-CBC Document 47
                                    46 Filed 10/24/18
                                             10/18/18 Page 3 of 4
                                                                5
Case 3:18-cv-00296-LRH-CBC Document 47
                                    46 Filed 10/24/18
                                             10/18/18 Page 4 of 4
                                                                5




                                           October 24, 2018
